Citation Nr: 1028448	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a left wrist 
injury, to include status post fracture and open reduction 
internal fixation with residual scar, initially evaluated as 10 
percent disabling, with chronic denervation of the left ulnar 
nerve, which has been evaluated separately as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2001 to January 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The April 2006 rating decision granted entitlement to service 
connection for residual, scar, status post fracture and open 
reduction internal fixation, left wrist, and assigned a 0 percent 
rating effective February 1, 2006.  The Veteran filed a notice of 
disagreement with this decision.  In August 2007, a Decision 
Review Officer (DRO) decision granted an increased rating of 10 
percent, effective February 1, 2006.  This increase was 
considered a partial grant of the benefits sought on appeal.  The 
Veteran perfected his appeal later that month.  Thus, despite the 
award of an increased evaluation, the Veteran's increased rating 
claim remains on appeal.  

In March 2008, the Veteran testified at a personal hearing before 
a DRO at the RO in Muskogee, Oklahoma. A transcript of this 
hearing was prepared and associated with the claims file.

In December 2009, the Board remanded this claim for additional 
development, and it has been returned to the Board for further 
review.

In a May 2010 DRO decision, the Veteran was granted a separate 
disability rating of 10 percent for chronic denervation of the 
left ulnar nerve as residual to his left wrist injury, status 
post fracture and open reduction internal fixation.  A May 2010 
supplemental statement of the case denied entitlement to an 
evaluation in excess of 10 percent for that disability.  
Therefore, because the Veteran was not assign the maximum 
disability rating possible, the appeal for a separate higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994) (if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has been granted two separate 10 percent disability 
ratings in connection with his service-connected residuals of a 
left wrist injury, status post fracture and open reduction 
internal fixation.  The 10 percent rating that has been assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2009), is for 
chronic denervation of the left ulnar nerve, manifested by mild, 
incomplete paralysis.  This rating was assigned in order to 
compensate the neurological symptoms that have been found to be 
associated with his left wrist disability.  Among these symptoms, 
the Veteran has reported intermittent tingling in the palmar 
hand/fingertips, sometimes including the extensor hand and up the 
arm in the mid-flexor region to the biceps.  

The Veteran is also in receipt of a separate 10 percent rating 
for limitation of motion of the wrist as residual to his left 
wrist injury, status post fracture and open reduction internal 
fixation.  The August 2007 DRO decision that assigned this rating 
noted that it was intended to compensate the Veteran's left wrist 
pain.  While the DRO cited 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2009), in granting this rating, it appears that the DRO 
chose this particular diagnostic code by analogy.  Diagnostic 
Code 5215 assigns 10 percent ratings for dorsiflexion of the 
wrist less than 15 degrees or palmar flexion limited in line with 
the forearm.  The April 2009 VA examination report expressly 
notes limitations of dorsiflexion, palmar flexion, radial 
deviation, and ulnar deviation, and the Veteran has offered 
several statements describing such limitations.   A higher rating 
is not available for limitation of motion of the wrist absent 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2009).  
The Board notes, however, that Diagnostic Code 5215 only 
contemplates limitation of dorsiflexion or palmar flexion.  

The Board further notes that the Veteran has presented new 
testimony concerning the limitations associated with his left 
wrist disability.  Specifically, in a June 2010 written 
statement, the Veteran reported that "I am a very skilled 
mechanic but cannot turn wrenches [be]cause of my hand and 
neck."  This testimony describes impairment of supination and 
pronation that are potentially compensable under 38 C.F.R. § 
4.71a, Diagnostic Code 5213 (2009).  The note following this 
diagnostic code expressly contemplates the application of this 
rating for wrist injuries.  While such impairment may have been 
implied by his earlier statements, this is the first instance in 
which he actually brought to VA's attention this dimension of his 
disability.  The absence of pronation and supination readings in 
the claims file prevents the Board from fully adjudicating the 
Veteran's claim.  The Board therefore finds that a remand for a 
new VA examination is warranted.  

The Board notes that the Veteran has expressed concerns regarding 
an examiner who conducted one of his prior VA examinations.  On 
remand, the Veteran should be scheduled for an examination with 
someone who has not already examined him.  

Finally, the Board notes that an important element of the 
Veteran's claim is that his left wrist disability interferes with 
his ability to work as a mechanic.  On remand, the VA examiner is 
asked to expressly discuss how the Veteran's left wrist 
disability impairs his ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination with an individual who has not 
previously examined him to determine the 
severity of the service-connected left wrist 
injury, status post fracture and open 
reduction internal fixation.  

The claims folders must be thoroughly 
reviewed by the examiner in connection with 
the examination, and a complete history 
should be elicited directly from the Veteran.  
Any tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should describe the degree of 
disability present in the Veteran's left 
wrist, to include range of motion reports.  
The examiner should specifically provide the 
ranges of supination and pronation.  

The examiner should comment on whether there 
is weakened movement, excess fatigability, 
incoordination, or pain on use attributable 
to the service-connected disability (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms).

The examiner should also discuss whether pain 
significantly limits functional ability 
during flare-ups or following repeated use 
(these determinations should also, if 
feasible, be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups).

The examiner should also describe the extent 
to which the Veteran's left wrist disability 
interferes with his ability to work.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


